Citation Nr: 0834157	
Decision Date: 10/03/08    Archive Date: 10/07/08	

DOCKET NO.  04-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee. 

2.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of arthroscopy of the left knee 
with debridement of chondromalacia. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to November 
1989.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal of various decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  This case was previously before the Board in 
April 2006 and January 2008, on which occasions it was 
returned for additional development.  The case is now, once 
more, before the Board for appellate review.


REMAND

A preliminary review of the record in this case following its 
return to the Board raises some question as to the current 
severity of the veteran's service-connected right and left 
knee disabilities, and the impact of those disabilities on 
his ability to engage in substantially gainful employment.  

In that regard, the veteran has consistently argued that 
symptomatology attributable to his service-connected right 
and left knee disabilities is more severe than presently 
evaluated, and productive of a greater degree of impairment 
than is reflected by the respective 10 percent schedular 
evaluations now assigned.  In point of fact, during the 
course of a BVA hearing in March 2008, the veteran indicated 
that, as a result of his service-connected knee disabilities, 
he had found it necessary to utilize braces and a cane with a 
frequency greater than in the past.  The Board would observe, 
based on a review of the veteran's claims folder, it would 
appear that he last underwent a VA examination for 
compensation purposes in October 2006, approximately two 
years ago.  Under the circumstances, the Board is of the 
opinion that an additional, more contemporaneous examination 
would be appropriate prior a final adjudication of the 
veteran's current claims for increased evaluations and for a 
total disability rating based upon individual unemployability 
due to service-connected disabilities.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also VAOPGCPREC 11-95 (April 7, 1995).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to October 2006, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an examination of his knees to ascertain 
the severity and manifestations of his 
service-connected disabilities and the 
degree of impairment these disabilities 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's knees in detail.  The examiner 
is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
veteran's service-connected knee 
disabilities produces in his capacity for 
performing substantially gainful 
employment and whether such employment is 
possible given the severity of the 
service-connected knee disabilities.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


